[Cite as State v. Sims, 2016-Ohio-7341.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                  Court of Appeals No. WD-15-056

        Appellee                               Trial Court No. 2015CR0173

v.

Anthony K. Sims                                DECISION AND JUDGMENT

        Appellant                              Decided: October 14, 2016


                                           *****

        Paul A. Dobson, Wood County Prosecuting Attorney, Alyssa M. Blackburn
        David T. Harold, and Channa B. Beard, Assistant Prosecuting Attorneys,
        for appellee.

        Eric Allen Marks, for appellant.

                                           *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Anthony K. Sims, appeals from the August 31, 2015 judgment of

the Wood County Court of Common Pleas convicting him, following a jury trial, of
violating a civil stalking protection order, a violation of R.C. 2919.27(A)(2) and R.C.

2919.27(B)(3), and sentencing him to a prison term of 11 months. For the reasons which

follow, we affirm.

       {¶ 2} Appellant was indicted on two counts of recklessly violating a civil stalking

protection order on April 24, 2015, the first count involving Bonnie Steck, and the second

count involving Mandi Laurell, both of whom were protected by the protection order.

Appellant stipulated to the fact that he had previously been convicted of four prior

violations of civil stalking orders. He was convicted of Count 1 and sentenced. He

appeals from that judgment and asserts the following single assignment of error:

              APPELLANT’S RIGHT TO DUE PROCESS WAS VIOLATED

       WHEN THE STATE FAILED TO INTRODUCE SUFFICIENT

       EVIDENCE TO SUPPORT A FINDING THAT APPELLANT

       VIOLATED THE PROTECTION ORDER.

       {¶ 3} Appellant challenges the sufficiency of the evidence to support his

conviction. This is a question of law. State v. Thompkins, 78 Ohio St.3d 380, 386, 678

N.E.2d 541 (1997). The standard for determining whether there is sufficient evidence is

whether the evidence admitted at trial, “if believed, would convince the average mind of

the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt.”

State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus,



2.
citing Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.E.2d 560 (1979).

Accord Thompkins. Therefore, “[t]he verdict will not be disturbed unless the appellate

court finds that reasonable minds could not reach the conclusion reached by the trier-of-

fact.” State v. Dennis, 79 Ohio St.3d 421, 430, 683 N.E.2d 1096 (1997), citing Jenks at

273. In determining whether the evidence is sufficient to support the conviction, the

appellate court does not weigh the evidence nor assess the credibility of the witnesses.

State v. Walker, 55 Ohio St.2d 208, 212, 378 N.E.2d 1049 (1978) and State v. Willard,

144 Ohio App.3d 767, 777-778, 761 N.E.2d 688 (10th Dist.2001). But, the court must

view the evidence in the light most favorable to the prosecution. Jenks at paragraph two

of the syllabus.

       {¶ 4} R.C. 2919.27(A)(2) provides “[n]o person shall recklessly violate the terms

of * * * [a] protection order issued pursuant to section * * * 2903.214 of the Revised

Code.” “Recklessness” is defined as a person who “with heedless indifference to the

consequences, * * * disregards a substantial and unjustifiable risk that the person’s

conduct is likely to cause a certain result or is likely to be of a certain nature.” R.C.

2901.22(C).

       {¶ 5} Appellant argues the order did not prohibit appellant from having “any

verbal” contact and did not prohibit contact at the courthouse parking lot. Appellant

contends that he spoke to Steck in a loud voice because her window was rolled up and

asked to talk to her. When she did not respond he stepped closer and left less than a

minute later. Appellant also argues he could not immediately leave the area when he



3.
came in contact with Steck because the court had ordered him to remain at the court

house until he received paperwork from the court.

       {¶ 6} We find this argument lacks merit. The order specifically prohibits

appellant from coming within 500 feet of the protected persons “wherever those protected

persons may be found.” If appellant should come in the presence of the protected persons

by accident, appellant was ordered to immediately depart from the protected person’s

presence.

       {¶ 7} In the situation before us, both Steck and her sister testified that appellant

approached Steck’s vehicle after appearing to recognizing Steck and would not leave the

area until Steck threatened to call the police. Even if appellant was ordered to remain at

the courthouse for paperwork, there was no need for him to wait within 500 feet of Steck

or continue to approach her vehicle and attempt to speak to her.

       {¶ 8} Furthermore, the order prohibited appellant from harassing protected

persons. Steck further testified she believed appellant was harassing her because he

would not leave after she repeatedly reminded him of the protection order and left only

after she started to call the police. Appellant was initially several car lengths away from

their car, but each time Steck and her sister told appellant to stay away, he would step

closer. Steck and her sister both testified that appellant’s behavior made them afraid.

Steck testified that appellant spoke in a loud voice, but he was not yelling or screaming.

However, a bystander testified that she heard a man talking in a loud, aggressive manner.

The bystander was concerned for a moment about leaving her car and entering the



4.
courthouse. When she did leave her car, she saw two men sitting on the sidewalk outside

of the courthouse. One man’s manner made her assume he was yelling at someone

behind her vehicle on the opposite side of the parking lot. He was yelling about getting

his car, so she presumed it was a domestic dispute. The other man was walking in

circles. When she entered the courthouse, she notified security about the yelling outside.

       {¶ 9} The arresting officer testified that Bonnie Steck informed him that day that

appellant had approached her vehicle and initiated a conversation with her. She stated

appellant was bothering her because he kept attempting to talk to her and she told him she

wanted him to go away. The officer went inside the courthouse and found appellant in

the atrium. He stated he had been in the parking lot looking for the car of the person who

dropped him off for the hearing. He denied having spoken to anyone, including Steck,

while in the parking lot.

       {¶ 10} From this evidence, we find the jury could have determined that appellant

recklessly disobeyed the civil stalking protection order by attempting to speak with Steck.

       {¶ 11} Therefore, we find appellant’s sole assignment of error not well-taken.

       {¶ 12} Having found the trial court did not commit error prejudicial to appellant

and that substantial justice has been done, the judgment of the Wood County Court of

Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant

to App.R. 24.

                                                                      Judgment affirmed.




5.
                                                                      WD-15-056
                                                                      State v. Sims




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Thomas J. Osowik, J.                                       JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




6.